DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-23, drawn to a method of forming a battery, indicated as Invention II in the Restriction Requirement mailed February 23, 2021, are being rejoined and examined based upon the Arguments filed April 22, 2021 being found persuasive.  

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted October 2, 2019, May 29, 2020 and November 13, 2020, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 10 and 27 both recite “wherein the active material comprises a 5 to 30% excess of lithium”.  Claim 10 is unclear because claim 1 fails to recite a subscript for A which indicates an excess of lithium.  Claim 27 is unclear because claim 24 fails to recite a subscript for A which indicates an excess of lithium.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-8, 10, 11, 12, 13, 14, 24-31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2015/0037679).
Regarding claims 1, 5 and 7, Barker et al. teaches an active material for use in a battery, the active material comprising:
ANi(1-x)MnxSbOy, where x is a number between 0.0 and 1.0, y is an integer, and A comprises one or more of lithium, sodium, and potassium {para. [0018]; It is obvious to one of ordinary skill in the art that preferred electrodes contain an active material of the formula: AaMbSbxOy, wherein A is one or more alkali metals selected from lithium, sodium and potassium and M may be nickel and manganese.  It is also obvious that the formula may be ANi0.95Mn0.05SbOy or ANi0.6Mn0.4SbOy when b corresponds to the claimed subscript 1-x for Ni, when b corresponds to the claimed subscript x for Mn and when x corresponds to 1 for Sb1.}.  Para. [0020] teaches that a may be in the range 0 < a ≤ 6; b may be in the range 0 < b ≤ 4; x may be in the range 0 < x ≤ 1 and y may be in the range 2 ≤ y ≤ 10.  Because the prior art range, 0 < b ≤ 4, encompasses the claimed range, wherein 0.05 < x < 0.9 and 1 < y < 8 (claim 5) and wherein 0.4 < x < 0.6 and 1 < y < 8 (claim 7), the claimed range is obvious.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use, such as the statement – “for use in a battery” – recited in the preamble of claim 1, in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Regarding claim 2
Regarding claim 3, Barker et al. teaches an active material wherein electrolyte comprises a liquid (para. [0024] teaches aqueous electrolytes may be used).  
Regarding claim 4, Barker et al. teaches an active material wherein the anode comprises one or more of: an alkali metal (i.e., lithium and/or sodium and/or potassium, para. [0022]) and carbon (para. [0083]).  
Regarding claim 6, because the active material of Barker et al. is the same or substantially similar to the claimed active material, one of ordinary skill in the art would expect that the active material of Barker et al. will have a discharge specific capacity of the active material on a conductive material to form an electrode is > 50 milliamp-hours per gram.   
Regarding claim 8, because the active material of Barker et al. is the same or substantially similar to the claimed active material, one of ordinary skill in the art would expect that the active material of Barker et al. will have a discharge specific capacity of the active material on a conductive material to form an electrode is > 70 milliamp-hours per gram.   
Regarding claim 10, because lithium in claim 1 is optional (the active material does not require that A comprises lithium), the limitation of claim 10 has been met. 
Regarding claim 11, Barker et al. teaches the active material represented by ANi(1-x)MnxSbOy (corresponds to AaMbSbxOy when b corresponds to the claimed subscript 1-x for Ni, when b corresponds to the claimed subscript x for Mn and when x corresponds to 1 for Sb1), as described in the rejection of claim 1 above.  Barker et al. also teaches, in para. [0020] that a may be in the range 0 < a ≤ 6; b may be in the range 0 < b ≤ 4; x may be in the range 0 < x ≤ 1 and y may be in the range 2 ≤ y ≤ 10.  
Regarding claim 12, because the active material of Barker et al. is the same or substantially similar to the claimed active material, one of ordinary skill in the art would expect that the active material of Barker et al. would operate at a voltage of more than 4.5 volts vs Li/Li+.  
Regarding claims 13, 16 and 18, Barker et al. teaches a method of forming a battery (para. [0028] comprising: 
providing an anode, a cathode, and a separator (para. [0077]),
the cathode comprising an active material ANi(1-x)MnxSbOy, where x is a number between 0.0 and 1.0, y is an integer, and A comprises one or more of lithium, sodium, and potassium {para. [0018]; It is obvious to one of ordinary skill in the art that preferred electrodes contain an active material of the formula: AaMbSbxOy, wherein A is one or more alkali metals selected from lithium, sodium and potassium and M may be nickel and manganese.  It is also obvious that the formula may be ANi0.95Mn0.05SbOy or ANi0.6Mn0.4SbOy when b corresponds to the claimed subscript 1-x for Ni, when b corresponds to the claimed subscript x for Mn and when x corresponds to 1 for Sb1.}.  Para. [0020] teaches that a may be in the range 0 < a ≤ 6; b may be in the range 0 < b ≤ 4; x may be in the range 0 < x ≤ 1 and y may be in the range 2 ≤ y ≤ 10.  Because the prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
Regarding claim 14, Barker et al. teaches a method wherein the anode comprises one or more of: an alkali metal (i.e., lithium and/or sodium and/or potassium, para. [0022]) and carbon (para. [0083]).  
Regarding claim 15, because lithium in claim 13 is optional (the active material does not require that A comprises lithium), the limitation of claim 15 has been met. 
Regarding claim 17, because the active material of Barker et al. is the same or substantially similar to the claimed active material, one of ordinary skill in the art would expect that the active material of Barker et al. will have a discharge specific capacity of 
Regarding claim 19, because the active material of Barker et al. is the same or substantially similar to the claimed active material, one of ordinary skill in the art would expect that the active material of Barker et al. will have a discharge specific capacity of the active material on a conductive material to form an electrode is > 70 milliamp-hours per gram.   
Regarding claim 21, Barker et al. teaches the active material represented by ANi(1-x)MnxSbOy (corresponds to AaMbSbxOy when b corresponds to the claimed subscript 1-x for Ni, when b corresponds to the claimed subscript x for Mn and when x corresponds to 1 for Sb1), as described in the rejection of claim 13 above.  Barker et al. also teaches, in para. [0020] that a may be in the range 0 < a ≤ 6; b may be in the range 0 < b ≤ 4; x may be in the range 0 < x ≤ 1 and y may be in the range 2 ≤ y ≤ 10.  Because the prior art range, 0 < b ≤ 4, encompasses the claimed subscripts, wherein x = 0.2 and y = 2, the claimed subscripts are obvious.  Because the active material of Barker et al. is the same or substantially similar to the claimed active material, one of ordinary skill in the art would expect that the active material of Barker et al. will have a discharge specific capacity of the active material on a conductive material to form an electrode that is greater than 100 milliamp-hours per gram.   
Regarding claim 22, because lithium in claim 13 is optional (the active material does not require that A comprises lithium), the limitation of claim 22 has been met.
Regarding claim 23, because the active material of Barker et al. is the same or substantially similar to the claimed active material, one of ordinary skill in the art would 
Regarding claims 24, 28 and 30, Barker et al. teaches a battery (claim 18) comprising: an anode, a cathode, and a separator (para. [0077]), wherein:
the cathode comprises an active material ANi(1-x)MnxSbOy, where x is a number between 0.0 and 1.0, y is an integer, and A comprises one or more of lithium, sodium, and potassium {para. [0018]; It is obvious to one of ordinary skill in the art that preferred electrodes contain an active material of the formula: AaMbSbxOy, wherein A is one or more alkali metals selected from lithium, sodium and potassium and M may be nickel and manganese.  It is also obvious that the formula may be ANi0.95Mn0.05SbOy or ANi0.6Mn0.4SbOy when b corresponds to the claimed subscript 1-x for Ni, when b corresponds to the claimed subscript x for Mn and when x corresponds to 1 for Sb1.}.  Para. [0020] teaches that a may be in the range 0 < a ≤ 6; b may be in the range 0 < b ≤ 4; x may be in the range 0 < x ≤ 1 and y may be in the range 2 ≤ y ≤ 10.  Because the prior art range, 0 < b ≤ 4, encompasses the claimed range, wherein 0.05 < x < 0.9 and 1 < y < 8 (claim 28) and wherein 0.4 < x < 0.6 and 1 < y < 8 (claim 30), the claimed range is obvious.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.
Regarding claim 25, Barker et al. teaches a battery wherein the electrolyte comprises a liquid (para. [0024] teaches aqueous electrolytes may be used). 
Regarding claim 26, Barker et al. teaches a battery wherein the anode comprises one or more of: an alkali metal (i.e., lithium and/or sodium and/or potassium, para. [0022]) and carbon (para. [0083]).  
Regarding claim 27, because lithium in claim 24 is optional (the active material does not require that A comprises lithium), the limitation of claim 27 has been met.  
Regarding claim 29, because the battery of Barker et al. comprises a cathode that is the same or substantially similar to the claimed cathode, one of ordinary skill in the art would expect that the battery of Barker et al. would have a specific capacity of the active material that is > 50 milliamp-hours per gram.   
Regarding claim 31, because the battery of Barker et al. comprises a cathode that is the same or substantially similar to the claimed cathode, one of ordinary skill in the art would expect that the battery of Barker et al. would have a specific capacity of the active material that is > 70 milliamp-hours per gram.   
Regarding claim 33, Barker et al. teaches a battery comprising the claimed cathode further comprising the active material represented by ANi(1-x)MnxSbOy (corresponds to AaMbSbxOy when b corresponds to the claimed subscript 1-x for Ni, 1), as described in the rejection of claim 24 above.  Barker et al. also teaches, in para. [0020] that a may be in the range 0 < a ≤ 6; b may be in the range 0 < b ≤ 4; x may be in the range 0 < x ≤ 1 and y may be in the range 2 ≤ y ≤ 10.  Because the prior art range, 0 < b ≤ 4, encompasses the claimed subscripts, wherein x = 0.2 and y = 2, the claimed subscripts are obvious.  Because the active material of Barker et al. is the same or substantially similar to the claimed active material, one of ordinary skill in the art would expect that the active material of Barker et al. will have a discharge specific capacity of the active material on a conductive material to form an electrode that is greater than 100 milliamp-hours per gram.   
Regarding claim 34, because the battery of Barker et al. comprises a cathode that is the same or substantially similar to the claimed cathode, one of ordinary skill in the art would expect that the active material of the battery of Barker et al. would operate at a voltage of more than 4.5 volts vs Li/Li+.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2015/0037679) as applied to claim 1 above, and further in view of Sun et al. (WO 2019/017736).
Regarding claim 9, Barker et al. is silent regarding an active material wherein the active material is doped with a transition metal oxide or a non-transition metal oxide.  However, Sun et al. teaches that it is known in the art for an active material to be doped with a transition metal oxide (Preferred Components).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2015/0037679) as applied to claim 13 above, and further in view of Sun et al. (WO 2019/017736).
Regarding claim 20, Barker et al. is silent regarding a method wherein the active material is doped with a transition metal oxide or a non-transition metal oxide.  However, Sun et al. teaches that it is known in the art to have a method wherein an active material is doped with a transition metal oxide (Preferred Components).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the active material of Barker et al. by incorporating a transition metal oxide as a dopant as taught by Sun et al. in order to realize an improvement in the physical and electrochemical properties of the active material as well as stabilizing the active material during charge/discharge cycles (Sun et al., Abstract).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 2015/0037679) as applied to claim 24 above, and further in view of Sun et al. (WO 2019/017736).
Regarding claim 32, Barker et al. is silent regarding a battery wherein the active material is doped with a transition metal oxide or a non-transition metal oxide.  However, Sun et al. teaches that it is known in the art to have a battery comprising an active material to be doped with a transition metal oxide (Preferred Components).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the active material of Barker et al. by incorporating a transition metal oxide as a dopant as taught by Sun et al. in order to realize an improvement in the physical and electrochemical properties of the active material as well as stabilizing the active material during charge/discharge cycles (Sun et al., Abstract).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724